DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the arguments filed 4-5-21 which are a result of the Petition filed 11-20-20 because of “a new ground of rejection in the Examiner’s Answer” which was granted on 2-4-21. 
Claims 86-96 remain pending. 
Applicant's arguments filed 4-5-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 101
Claims 86-90 and 96 stand rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, the claims do not recite something significantly different than a judicial exception. 
Step 2A: This analysis under 2A uses the October 2019 guidelines for subject matter eligibility. 
Prong One: 
Claim 86 is drawn to a cell culture comprising isolated expanded human cells having undergone at least 10-40 cell doublings in culture, wherein the cells are derived from bone marrow, can differentiate into at least one cell type of each of the 
The term “culture” in claim 86 infers factors such as media and pharmaceutically acceptable carriers are added; such factors also encompasses natural products. Therefore, the combination of the cells in “culture” of claim 86 also encompasses a product of nature. 
The cells “having undergone at least 10-40 cell doublings” are “derived from bone marrow,” ergo a natural product. 
The lack of CD45 or glyA expression in the cells claimed is a natural phenomenon. Fig. 1A describes “Fresh CD45-glyA” bone marrow-derived cells “recovered after sorting” and before plating (day 0) (pg 71-72, Example 1; Fig. 1A; pg 15, lines 22-31), 
    PNG
    media_image1.png
    298
    297
    media_image1.png
    Greyscale
 and the description of Fig. 2 on pg 16 teaches the initial cells plated on day 0 were “CD45-/GlyA-”.  
Expression of telomerase in the CD45-glyA- cells of claim 86 is also a natural phenomenon found in the starting material on day 0. Pg 45, line 32, teaches: “Telomerase is present in MASC derived from people of all ages”, and pg 45, line 30, comprising introducing the telomerase-expressing cells into cell culture medium and expanding said cells such that said cells undergo at least 10-40 cell doublings in culture”. Therefore, the limitation of “express telomerase” in claim 86 does not distinguish the CD45-glyA- cells claimed from the naturally occurring telomerase+CD45-glyA- cells that exist on day 0. 
Claim 86 requires the cells are capable of differentiating into “at least one cell type of each of the endodermal, ectodermal, and mesodermal embryonic lineages”. Examples 2-7 describe differentiating the MASCs from Example 1 into endoderm, ectoderm, and mesoderm lineages, but they do not form teratomas (a test for the ability to differentiate into the three germ layers - pg 88, Example 10). The capability claimed is a natural phenomenon because it naturally flows from placing naturally occurring CD45-glyA- cells that express telomerase (natural product – see two paragraphs above) into contact with differentiation factors (natural products). There is no evidence of record that the differentiation capacity claimed is unique to cells “having undergone at least 10-40 cell doublings” but not naturally occurring telomerase+CD45-glyA- that express telomerase. Therefore, the differentiation potential in claim 86 does not distinguish the telomerase+CD45-glyA- cells having undergone 10-40 doublings from the naturally occurring telomerase+CD45-glyA- cells because the capability naturally flows from the naturally occurring product and because there is no evidence that the capability was imparted by the hand of man after 10-40 doublings. Therefore, the limitation of the differentiation potential in claim 86 does not distinguish the telomerase+CD45-glyA- -glyA- cells that exist in nature obtained on day 0 with the same differentiation potential.
Claim 86 is limited to “cells having undergone at least 10-40 cell doublings in culture”; however, there is no evidence of record that indicates telomerase+CD45-glyA- cells having undergone at least 10-40 cell doublings are structurally or functionally different than naturally occurring telomerase+CD45-glyA- cells obtained on day 0. 
Applicants discuss the marker pattern of CD31, CD34, CD36, CD38, et al. in CD45-glyA- cells on pg 73, lines 2-25, and conclude the marker pattern was unchanged at least from 10-30 doublings (pg 73, lines 10-25). In one interpretation, applicants acknowledge the CD31, CD34, et al. marker pattern of CD45-glyA- cells was unchanged for 10-30 doublings and provides no indication that they changed from day 0 to day 10. This interpretation assumes “[t]he MASC phenotype [that] remained unchanged for >30 cell doublings” is limited to one obtained after 10-12 doublings. The specification does not provide any indication that the CD31, CD34, et al. marker pattern of cells changed from day 0 to day 10. As such, the data on pg 73 cannot be used to indicate the CD45-glyA- cells “having undergone 10-40 cell doublings” are significantly more or markedly different than the natural product on day 0. At minimum, applicants acknowledge the CD31, CD34, et al. marker pattern of CD45-glyA- cells were unchanged at least from 10-30 doublings (pg 73, lines 10-25) and provides no indication it changed from day 0 to day 10. In an alternate interpretation, applicants acknowledge the CD31, CD34, et al. marker pattern of CD45-glyA- cells was unchanged from 0-30 doublings. Specifically, pg 73, lines 13-16, describes the CD31, CD34, et al. marker pattern of CD45-glyA- cells obtained after 10-12 doublings, and lines 18-20, state: “[t]he +CD45-glyA- cells was unchanged from 0-30 doublings. In this interpretation, applicants teach the CD31, CD34, et al. marker pattern of CD45-glyA- cells were unchanged from 0-30 doublings. Overall, the CD31, CD34, et al. marker pattern data on pg 73 is not claimed and cannot be used to indicate the CD45-glyA- cells obtained after 10-40 doublings are significantly more or markedly different than the naturally occurring CD45-glyA- cells on day 0. 
Overall, the cells “having undergone at least 10-40 cell doublings” in claim 86 and described in the Examples: 
i) “are derived from bone marrow”, 
ii) lack CD45 and glyA – a natural phenomenon (Fig. 1A, Fig. 2; pg 16), 
iii) express telomerase – a natural phenomenon (claim 95; pg 45-46); 
iv) have the differentiation potential as those that naturally occur in nature (Example 10), and 
iv) have the same CD31, CD34, et al. marker pattern as CD45-glyA- cells obtained after 10 doublings (at minimum) or on day 0 (at maximum) (pg 73). Accordingly, the telomerase+CD45-glyA- cells in claim 86 are a product of nature with natural features. 
Prong Two: Claim 86 fails to integrate the natural products and natural phenomena into a practical application. There are no additional elements in claim 86 

Step 2B: The term “culture” infers added factors such as media and pharmaceutically acceptable carriers. Added factors such as media and pharmaceutically acceptable carriers inferred by the term “culture” in claim 86 are well-understood, purely conventional or routine in the relevant field and thus are merely appended to the judicial exception. The “culture” does not make the telomerase+CD45-glyA- human bone marrow cells claimed significantly more than a natural product because the culture conditions do not impart any significant structures or functions to the telomerase+CD45-glyA- human bone marrow cells as compared to those that occur in nature. 

The telomerase+CD45-glyA- human cells derived from bone marrow in the Examples and in claim 86 are described by applicants as being used for treatment in vivo (pg 1, line 22). This does not make the cells of claim 86 significantly more or markedly different than the naturally occurring cells because the telomerase+CD45-glyA- cells obtained on day 0 can also be used for therapy. Applicants’ have not imparted any structure or function to the cells after 10-40 doublings, or the capability of being used for therapy only after 10-40 doublings. While the population size of cells may have increased over 10-40 doublings, applicants have provided no evidence that the telomerase+CD45-glyA- cells obtained after 10-40 doublings are any structurally or functionally different than those obtained on day 0. The specification does not teach the telomerase+CD45-glyA- cells obtained after 10-40 doublings have any “markedly different” structure or function in treating a subject as compared to telomerase+CD45-glyA- human cells obtained on day 0. Accordingly, bone marrow-derived telomerase+CD45-glyA- cells obtained after 10-40 doublings in claim 86 used for treatment are not significantly more than naturally occurring bone marrow-derived telomerase+CD45-glyA- human cells used for treatment. 
+CD45-glyA- cells obtained after 10-40 doublings as compared to telomerase+CD45-glyA- cells obtained on day 0. Such features would be an “additional element” to consider under 2B; however, those structural elements are not readily apparent from the specification and are not claimed. 
Federal Circuit ruled that Dolly the cloned sheep are patent ineligible in the United States despite any differences in gene expression because the “claimed clones are exact genetic copies of patent ineligible subject matter.” The case decided was In re Roslin Institute (Fed. Cir. May 8, 2014). In this case, the telomerase+CD45-glyA- human cells derived from bone marrow that have undergone 10-40 doublings in claim 86 are genetically identical to the CD45-glyA- human cells derived from bone marrow before culture, any [non-disclosed] differences in structure or function obtained after 10 doublings do not amount to “significantly more” than the natural product. 
Claims 87-90, 96 further limit the amount of doubling and have been included for reasons set forth above. 
Claim 93 requires a pharmaceutically acceptable carrier and cells “obtained from the cell culture of claim 86”. Claim 93 does not require the “culture”. Claim 93 has been included because the carrier may be a natural product such as water or serum or saline and for reasons set forth above regarding the telomerase+CD45-glyA- human cell derived from bone marrow. 
In conclusion, the products claimed are not “markedly different” or “significantly more” than the product of nature. 

Response to arguments
Applicants argue pg 73, lines 10-25, show the CD31, CD34, et al. marker pattern of MASCs remain unchanged for 10 to >30 doublings. Therefore, applicants conclude MASCs “having undergone 10-40 cell doublings” as required in claim 86 are significantly more or markedly different than the natural product on day 0. Applicants’ argument is not persuasive. Interpretation 1: applicants acknowledge the CD31, CD34, et al. marker pattern of CD45-glyA- cells was unchanged for 10-30 doublings and provides no indication that they changed from day 0 to day 10. Interpretation 2: applicants acknowledge the CD31, CD34, et al. marker pattern of CD45-glyA- cells was unchanged from 0-30 doublings (see rejection). Accordingly, the CD31, CD34, et al. marker pattern data on pg 73 cannot be used to indicate the CD45-glyA- cells obtained after 10-40 doublings are significantly more or markedly different than the naturally occurring CD45-glyA- cells on day 0. 
Applicants argue “the claimed expanded cells are not likely to be naturally occurring” [emphasis added] (pg 4 of response filed 4-5-21). Applicants’ statement leaves room for the possibility that the cells are naturally occurring, and there is no evidence that the cells obtained after 10-40 doublings ARE anything other than a natural product. 
Applicants argue the cells obtained after 10-40 doublings can be used for therapy (pg 4 of response filed 4-5-21) and point to pg 11-14, and pg 40-52; therefore, 
Applicants argue “no experiment that is disclosed in Applicants’ specification established that ‘the structures and functions’ were unchanged from the naturally-occurring in vivo precursor” (pg 5 of the response filed 4-5-21). Applicants argue the only characteristics of in vivo precursors established in the specification was that they were glyA- and CD45-. Applicants appear to conclude, therefore, that the Examiner’s position is faulty. Applicants’ argument is not persuasive. The cells are isolated from a natural product (claim 86), the cells do not express CD45 or glyA on day 0 (Fig. 1A, Fig. 2, and pg 16), the CD45-glyA- cells express telomerase (pg 45, line 32, and claim 95), the differentiation capability of the CD45-glyA- cells after 10-40 doublings in claim 86 naturally flows from the cells, and there is no evidence that the cells obtained on day 0 are any different (Example 10), the CD31, CD34, et al. marker pattern of CD45-glyA- were unchanged from 0-30 or 10-30 doublings (see interpretation 1 and 2), and there is no evidence that the CD31, CD34, et al. marker pattern changed from day 0 to day 10 (pg 73). Accordingly, applicants have not shown the cells claimed are unnatural or provided adequate evidence that the telomerase+CD45-glyA- cells derived from bone 
Applicants argue the specification is limited to testing telomere length only after 10, 25 or 30 doublings (pg 16, description of Fig. 3) and does not teach the cells expressed telomerase on day 0 (pg 5 of the response filed 4-5-21). Applicants’ argument is not persuasive because the CD45-glyA- cells express telomerase (pg 45, line 32, and claim 95). 

The response to applicants’ arguments in the appeal brief (8-4-20) are reiterated here from the Examiner’s Answer (9-22-20) for convenience: 
Applicants point to Bara, Boquest, Shoshani, Zhang, Park, Jones, Karahuseyinoglu, Para, Jesudason are evidence that “epigenetic changes in cellular phenotype” occur in culture of MSCs. Applicants’ arguments are not persuasive. The term “epigenetic” means “relating to nongenetic influences on gene expression”. Boquest isolated CD31+ and CD31- cells and observed differences when they were cultured separately. Shoshani observed “epigenetic changes” in cultured MSCs. The other references are summarized by applicants. However: 1) claim 86 does not require the telomerase+CD45-glyA- cells have any “epigenetic changes” that distinguish them from telomerase+CD45-glyA- cells obtained on day 0, specifically those described in the references. 2) There is no evidence that the telomerase+CD45-glyA- cells of claim 86 have any “epigenetic changes” described by any of the other references cited. 3) “Epigenetic” changes are merely a matter of degree and do not change the essential structures/functions of telomerase+CD45-glyA- cells; there is no evidence that essential structures and/or functions as compared to telomerase+CD45-glyA- cells obtained on day 0. The ESSENTIAL structures/functions claimed, i.e. expressing telomerase but not CD45 or glyA, and the capability of becoming endodermal, ectodermal and mesodermal lineages, are naturally phenomenon. 4) Bara states “it is clear from the literature that in vitro expression causes dramatic changes in SMC phenotype” (abstract), and yet Bara still calls the MSCs that have undergone doublings and “epigenetic changes” MSCs. Since Bara says MSCs that undergo doublings and “epigenetic changes” are still MSCs, then telomerase+CD45-glyA- cells that undergo 10-40 doublings and have “epigenetic changes” are still telomerase+CD45-glyA- cells. Bara does not teach the MSCs on day 0 have become somethings else because of “epigenetic changes” obtained after having undergone doublings. In summary, the claims do not require the cells have any “epigenetic changes”, there is no evidence the cells claimed have undergone any “epigenetic changes” after 10-40 doublings, and telomerase+CD45-glyA- cells claimed “having undergone at least 10-40 cell doublings” and “epigenetic changes” have the same essential structure/function as telomerase+CD45-glyA- cells obtained on day 0. 
Applicants point to the Deans Declaration (2-26-16) (pg 14 of the Appeal Brief). The Deans Declaration is not persuasive. The Deans Declaration is for application 13/042205 and discusses MAPCs (pg 2-3 of Declaration); it does not discuss the MASCs described in Examples 1-11 (pg 71-90) or the telomerase+CD45-glyA- human cells in claim 86. The Deans Declaration does not compare the structure or function of telomerase+CD45-glyA- human cells obtained after 10-40 doublings required in claim 86 +CD45-glyA- human cells derived from bone marrow on day 0. The Deans Declaration states that naturally occurring MAPCs expressed HLA II protein but cells in culture did not (pg 4); however, claim 86 does not require the cells lack HLA II expression. Applicants have not shown the loss of HLA II expression MUST occur in cells in culture, or that such a change makes them significantly more or markedly different than the natural product.  Any of the changes discussed in the Deans declaration are not in the claims and do not make cells “having undergone 10-40 doublings” unnatural, significantly more, or markedly different than their natural counterpart. There is no blanket statement in the Deans Declaration, on the record, or in the art at the time of filing that says any cells that have doubled 10-40 times in culture are patent-eligible or significantly more or markedly different than their naturally occurring counterparts. 
 Applicants argue the PTAB accepted the changes discussed in the Deans Declaration in application 12/416715 (page 15 of the Appeal brief). Applicants’ argument is not persuasive. The cells discussed by the PTAB are not the telomerase+CD45-glyA- cells claimed in this application, and each application must be examined on its own merits. There is no blanket statement by the PTAB, on the record, or in the art at the time of filing that says any cell population that has doubled 10-40 times in culture is patent-eligible, significantly more or markedly different than cells obtained on day 0. Moreover, the specification teaches cells obtained on day 0 are telomerase+CD45-glyA- (see rejection), and claim 86 does not require the cells undergo any “epigenetic changes” after 10-40 cell doublings. The specification does not teach the differentiation potential of telomerase+CD45-glyA- cells after 10-40 doublings is any essential structures/functions of telomerase+CD45-glyA- cells obtained after 10-40 doublings are any different than telomerase+CD45-glyA- cells obtained on day 0. At no point does the PTAB or specification teach “epigenetics changes” of telomerase+CD45-glyA- cells obtained after 10-40 doublings make them significantly more or markedly different than telomerase+CD45-glyA- cells obtained on day 0. The specification does not teach “epigenetics changes” of telomerase+CD45-glyA- cells obtained after 10-40 doublings MUST occur and MUST impart structures or functions that make them significantly more or markedly different than telomerase+CD45-glyA- cells obtained on day 0.
Applicants argue the specification does not compare telomerase expression in cells after doubling to their naturally occurring counterpart (pg 17-18). Applicants’ argument is not persuasive for reasons set forth above. Expression of telomerase in the CD45-glyA- cells of claim 86 is a natural phenomenon because i) pg 45, line 32, teaches: “Telomerase is present in MASC derived from people of all ages”, ii) pg 45, line 30 teaches the telomeres of MASCs do not shorten for extended periods of time, i.e. for over 4 months, and iii) the method of making the cells in claim 95 clearly states the starting cells express telomerase. 
Applicants argue there is no evidence that the differentiation capacity of the cells claimed naturally flows. Applicants’ argument is not persuasive (see above). 
Applicants argue it was unknown whether MAPCs or pluripotent cells exist in nature and point to Verfaillie (2002) and the President’s council on ethics (2004) (pg 18 of Appeal Brief) who questioned whether MAPCs exist in vivo during post-natal life. +CD45-glyA- cells derived from bone marrow; it is not drawn to the genus of MAPCs. Second, the invention in this case relates to MASCs (pg 11, line 18); there is nothing of record indicating MAPCs of Verfaillie and the President’s council are identical to the MASCs of this invention, are telomerase+CD45-glyA- cells capable of becoming at least one cell type of the endodermal, ectodermal, and mesodermal lineages as required in claim 86. Third, while Verfaillie (2002) and president’s council on bioethics (2004) questioned whether pluripotent cells exist in vivo during post-natal life, they did not answer the question. Finally, applicants’ argument is not persuasive because the cells claimed are isolated from bone marrow and immediately selected based on the marker pattern claimed, because pg 23, lines 1-3, states: “The multipotent adult stem cells are present within the bone marrow (or other organs such as liver or brain) but do not express the common leukocyte antigen CD45 or erythroblast specific glycophorin-A (Gly-A)”, because the specification refers to the MASCs present in bone marrow as soon as it is aspirated (pg 51, lines 22-25), and because the specification teaches all MASCs have a telomere length of 12kb (pg 45-46). Accordingly, applicants discussion cannot be persuasive because it does not discuss telomerase+CD45-glyA- and because it does not Verfaillie did not teach telomerase+CD45-glyA- cells obtained after 10-40 doublings are significantly more or markedly different than telomerase+CD45-glyA- cells obtained on day 0. 
Applicants’ discussion of the Examiner’s interpretation of Boquest and Bara on pg 20-23 is noted but not persuasive for reasons cited above. The specification teaches the cells obtained on day 0 are telomerase+CD45-glyA- cells as required in claim 86 (see rejection), claim 86 does not require the cells have any “epigenetic changes” described by Boquest or Bara, there is no evidence the cells have undergone any essential structure/function as telomerase+CD45-glyA- cells obtained on day 0. 
Applicants’ further discussion of the Deans Declaration on pg 23-26 is noted but is not persuasive for reasons set forth above. Applicants conflate MAPCs in the Dean’s Declaration with the MASCs in this application or the telomerase+CD45-glyA- cells claimed. Regardless, the Deans Declaration does not compare the structure or function of telomerase+CD45-glyA- human cells obtained after 10 doublings required in claim 86 to telomerase+CD45-glyA- human cells derived from bone marrow on day 0. Accordingly, the Deans Declaration does not show telomerase+CD45-glyA- human cells obtained after 10 doublings are structurally or functionally distinct from, significantly more than, or markedly different than their natural counterpart. 
Applicants’ discussion of the Board decision (pg 25-28) is noted, but is not persuasive for reasons set forth above. 
Applicants’ discussion of Examiner Berke-Schlessel’s rejections and “new rationale” not made by Examiner Berke-Schlessel in other cases throughout the Appeal Brief is noted (pg 28-29), but is not persuasive. Each application is examined on its own merits.  
Applicants’ discussion of Myriad is noted (pg 29-31) and Roslin (pg 31-34) are noted but are not persuasive. The fact pattern in each are not the same as those in the instant application; however, Myriad and Roslin ARE apt because the claims are drawn to natural products having the same structure as those claimed (telomerase: claim 95, pg 45-46; CD45-glyA-, Fig. 1A). Myriad and Roslin provide no guidance regarding cells +CD45-glyA- human cells into contact with naturally occurring growth and differentiation factors. In fact, Roslin specifically states any changes in the cloned sheep caused by “environmental factors” as compared to its natural counterpart did not make the cloned sheep patent eligible. In this case, changes caused by culturing naturally occurring cells are not claimed, are a work of nature, and do not make the cell culture patent eligible. 

Claim Rejections - 35 USC § 112
Written Description
Claims 86-96 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 86 is drawn to a cell culture comprising isolated expanded human cells having undergone at least 10-40 cell doublings in culture, wherein the cells are derived 
The claim encompasses telomerase+CD45-glyA- human cell derived from bone marrow that are totipotent, pluripotent or multipotent cells. Such cells are capable of becoming all cells of every lineage (ectodermal, endodermal, and mesodermal) or some cells of each lineage. Specifically, the phrase “can differentiate into at least one cell type of each of the endodermal, ectodermal and mesodermal embryonic lineages” encompasses totipotent or pluripotent cells capable becoming all cells type of any of the lineages.
Pluripotent stem cells have the capacity to differentiate into cell of the endoderm, ectoderm and mesoderm.  Cells may be completely pluripotent, i.e. capable of becoming any cell of the embryo proper, or partially pluripotent, i.e. capable of becoming cells of all three germ layers but not necessarily all (see “Cell potency”, Wikipedia, 2015).
The field of cells isolated from the bone marrow was unpredictable as determined by the court of appeals on pg 29, lines 5-20, of the decision in Patent Interference No: 105953 found in application 11/084256 (7659118).  
Teachings in the specification
Applicants isolated mononuclear cells from human bone marrow (Example 1, pg 71, line 28). Applicants incubated the bone marrow-derived cells with CD45 and glycophorin A (glyA) microbeads to remove cells expressing CD45 and glyA before plating (pg 72, lines 2-5). The cells “are 99.5% CD45-/GlyA-” (line 5). Fig. 1A describes 
    PNG
    media_image1.png
    298
    297
    media_image1.png
    Greyscale
 and the description of Fig. 2 on pg 16 teaches the initial cells plated on day 0 were “CD45-/GlyA-”.  
Pg 45, line 32, teaches: “Telomerase is present in MASC derived from people of all ages”, ii) pg 45, line 30 teaches the telomeres of MASCs do not shorten for extended periods of time, i.e. for over 4 months, and iii) the method of making the cells in claim 95 clearly states the starting cells express telomerase. 
Therefore, the cells after sorting (before being put into culture on day 0) were bone marrow-derived telomerase+CD45-glyA- cells as required in claim 86. 
CD45-/GlyA- cells were cultured with fibronectin in 2% FCS, EGF, PDGF-BB, dexamethasone, insulin, linoleic acid and ascorbic acid until small clusters of adherent cells were obtained (pg 73, lines 4-9). The cells obtained expressed CD10, CD13, CD49b, CD49e, CD290, Flk1 but not CD34, CD36, CD38, CD45, CD50, CD62E, CD62P, Muc18, cKit, Tie/Tek, CD44, HLG-DR or HLA-class-I and were maintained for more than 30 doublings (pg 73, lines 13-20). "The MASC phenotype remained this expression pattern is the phenotype that defines applicants’ “MASC” cells.  This is confirmed in Example 8 (pg 86) which teaches: 
“-MASCs do not express CD31, CD36, CD62E, CD62P, CD44-H, cKit, Tie, receptors for IL1, IL3, IL6, IL11, G-CSF, GM-CSF, Epo, Flt3-L, or CNTF, and low levels of HLA-class-I, CD44-E and Muc-18 mRNA.-MASCs express mRNA for the cytokines BMP1, BMP5, VEGF, HGF, KGF, MCP1; the cytokine receptors Flk1, EGF-R, PDGF-R1α, gp130, LIF-R, activin-R1 and-R2, TGFR-2, BMP-R1 A; the adhesion receptors CD49c, CD49d, CD29; and CD10.-MASCs express mRNA for hTRT, oct-4, sox-2, sox-11, sox-9, hoxa4, -5, -9, Dlx4, MSX1, PDX1”.

Variations of culture conditions produced cells expressing CD44 (pg 74, lines 3-15).  
The cells were cloned but they did not grow; however, 10 cells per well grew (pg 74, lines 16-21). 
Telomere length after 15, 30 or 45 doublings was 3 kB longer than lymphocytes from the same donor (pg 74, lines 22-27).  
Example 2 (pg 74) describes differentiation conditions for making osteoblasts, cartilage, adipocytes, skeletal myocytes, smooth muscle cells, cardiac muscle cells, vascular endothelial cells, hematopoietic cells, and “stromal” cells. Pg 77, lines 11-13, teaches: “Confluent MASC cultures were treated with hepatocyte growth factor (HFG) and KGF. After 14 days, cells expressed MET (the HGF receptor), associated with hepatic epithelial cell development, cytokeratin 18 and 19” but does not teach whether these cells are mesodermal or endodermal.  
Example 4 (pg 77 – there is no Example 3) teaches transducing MASC cells with a retrovirus encoding a marker protein.  
+CD45-glyA- human cell derived from bone marrow into glial and neuronal cells which are cells of the ectodermal lineage. 
Example 6 (pg 83) differentiating the telomerase+CD45-glyA- human cell derived from bone marrow into cells expressing cKit, cMyb, Gata2, and GCSFR found in hematopoietic cells, i.e. cells of the mesodermal lineage. 
Example 7 (pg 84) differentiated the telomerase+CD45-glyA- human cell derived from bone marrow using medium that “may also contain one or more of the following cytokines”: EGF, PDGF-BB, HGF, KGF to obtain epithelial cells expressing pancytokeratin, cytokeratin 18 and 19 “which would suggest that these cells are endodermal in origin (i.e. hepatic epithelium, biliary epithelium, pancreatic acinary cells, or gut epithelium).” However, pg 77, lines 11-13, teaches: “Confluent MASC cultures were treated with hepatocyte growth factor (HFG) and KGF. After 14 days, cells expressed MET (the HGF receptor), associated with hepatic epithelial cell development, cytokeratin 18 and 19” but does not teach whether these cells are mesodermal or endodermal. 
Example 8 (pg 86) describes the expression pattern of MASCs at 22 and 26 doublings and after differentiation into cartilage and bone for two days. 
Example 9 (pg 87) also compares gene expression in MASCs and differentiated osteogenic cells. 
Example 10 (pg 88) contemplates engrafting MASC. 
Example 11 (pg 88) describes isolating mononuclear cells from mouse bone marrow and depleting the population of CD45 and GlyA positive cells on day 0; 
Rejection
The specification does not provide adequate written description for telomerase+CD45-glyA- cells derived from bone marrow that can differentiate into an endodermal lineage as required in claim 86. The claim requires the telomerase+CD45-glyA- cells “can differentiate into at least one cell type of each of the endodermal, ectodermal, and mesodermal lineages”; however, the specification only provides written description for telomerase+CD45-glyA- cells capable of differentiating into neural cells and mesodermal cells (hematopoietic, bone, and cartilage cells). 
Example 5 (pg 79) describes differentiating telomerase+CD45-glyA- cells derived from bone marrow into glial and neuronal cells (ectodermal lineage); however, applicants do not provide written description for obtaining melanocytes, bone and connective tissue of the head, dermis of the head and neck, sensory epithelium of eye, ear, nose, oral epithelium, epidermis, or mammary gland also encompassed by the phrase “ectodermal lineage” in claim 86. The specification and the art at the time of filing do not correlate differentiating telomerase+CD45-glyA- cells into neural cells to obtaining any other ectodermal lineage. Without such guidance, the specification lacks written description for telomerase+CD45-glyA- cells that differentiate into any ectodermal lineage as broadly encompassed by claim 86 other than telomerase+CD45-glyA- cells capable of differentiating into a neural lineage. 
+CD45-glyA- cells into cells expressing cKit, cMyb, Gata2, and GCSFR found in hematopoietic cells, i.e. cells of the mesodermal lineage as required in claim 86. Example 8 (pg 86) describes differentiating MASCs into cells expressing cartilage and bone markers, i.e. mesodermal lineage cells as required in claim 86. The three types of mesodermal cell types obtained in Examples 6 and 8 are adequate written description for telomerase+CD45-glyA- cells capable of differentiating into a mesodermal lineage as required in claim 86.
Regarding “endoderm lineages:” Endoderm include cells of the pancreas and liver as well as cells that line the digestive and respiratory tract (see definition of Endoderm, Wikipedia, 2015). 
The specification suggests cells of the invention are capable of becoming an endodermal cell type (pg 9, line 6).
Example 2 (pg 74) describes differentiation conditions for making osteoblasts, cartilage, adipocytes, skeletal myocytes, smooth muscle cells, cardiac muscle cells, vascular endothelial cells, hematopoietic cells, and “stromal” cells. Pg 77, lines 11-13, teaches: “Confluent MASC cultures were treated with hepatocyte growth factor (HFG) and KGF. After 14 days, cells expressed MET (the HGF receptor), associated with hepatic epithelial cell development, cytokeratin 18 and 19” but does not teach whether these cells are mesodermal or endodermal.  
Example 7 (pg 84) differentiated telomerase+CD45-glyA- cells using medium that “may also contain one or more of the following cytokines”: EGF, PDGF-BB, HGF, KGF to obtain epithelial cells expressing pancytokeratin, cytokeratin 18 and 19 “which would suggest that these cells are endodermal in origin (i.e. hepatic epithelium, biliary 
The specification fails to resolve the fact that HGF receptor (MET) is expressed on numerous cell types, e.g. epithelial cells, endothelial cells, neurons, hepatocytes, hematopoietic cells, melanocytes, and neonatal cardiomyocytes (pg 3, Tissue Distribution), that cytokeratin 18 is “often used together with keratin 8 and keratin 19 to differentiate cells of epithelial origin from hematopoietic cells in tests that enumerate circulating tumor cells in blood.” Without such discussion, the specification and the art at the time of filing do not provide adequate written description for endodermal lineages as require in claim 86 by showing HGF receptor or cytokeratin 8, 18, 19 expression on pg 39, lines 19-25; pg 77, lines 11-13; or pg 84, line 29 – pg 85, line 3, because the markers alone or together are not clear positive evidence that an endodermal lineage has been obtained as required in claim 86.
The art is no assistance in using bone marrow derived stem cells to make endoderm cell types. 
Expression of HET, keratin 18, and keratin 19 alone or together is not an indication of endodermal cells because the proteins are also expressed on non-endodermal cells.
    PNG
    media_image2.png
    636
    1860
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    635
    1857
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    636
    1855
    media_image4.png
    Greyscale
 As such, applicants’ assertion that the cells that express MET, cytokeratin 18, and cytokeratin 19 in Example 7 are endodermal cells lacks written description because it is the beginning of a research effort without adequate guidance that the telomerase+CD45-glyA- cells are capable of becoming endodermal cells as required in claim 86. No evidence has been provided that indicates MET, cytokeratin 18, or st full paragraph), but it does not discuss differentiating cells into cells that express MET, cytokeratin 18, and cytokeratin 19 shown in Example 7. None of the other evidence is adequate to conclude the cells expressing MET, cytokeratin 18, and cytokeratin 19 alone or together obtained after differentiation MUST be endodermal. Since the combination of MET, cytokeratin 18, and cytokeratin 19 in the original disclosure does not necessarily represent endodermal cells, the evidence is inadequate to conclude the telomerase+CD45-glyA- cells were capable of becoming an endodermal lineage as required in claim 86. As such the concept of telomerase+CD45-glyA- cells that are capable of becoming an endodermal lineage lacks written description. 
Response to arguments
Applicants argue the graphs for MET, cytokeratin 18, and cytokeratin 19 expression are inapt because the facts regarding expression must be limited to what was known at the time of filing. Applicants’ argument is not persuasive. Written description has no requirement that later-determined facts can be ignored. If later-determined facts are relevant to interpret applicants’ original disclosure, then they are completely appropriate to use as post-filing evidence for what was FACTUALLY possible at the time of filing. In this case, the fact that MET, cytokeratin 18, and 
Applicants Appeal Brief pointed to pg 39, 77, Example 7, as evidence that the cells are capable of forming at least one cell of endodermal lineage. Applicants argued the Wikipedia definition did not apply because it is not peer reviewed and published years after the effective filing date. Applicants’ discussion of Appendix M (Wikipedia definition of cMyc), Appendix N (Schwartz), Appendix O (Ting Declaration #3 filed in 14/733514 on 6-8-15 and filed in this case on 1-15-19), Appendix P (Reyes), Appendix Q (PTAB decision), Appendix R (PTO communications in another application), Appendix S (Ting Declaration #3 duplicate filed in 14/733514 on 6-8-15), Appendix I (Ting Dec #4), Appendix T (PTAB discussion in another application), Appendix U (PTAB discussion in another application), Appendix X (9974809) are noted. Overall, applicants’ arguments on pg 35-48 are not persuasive for reasons set forth above. The Ting Declaration #3 filed 1-15-19 does not state the cells in Example 7 that express MET, cytokeratin 18, and cytokeratin 19 after differentiation MUST be endodermal. Post-filing evidence Schwartz is not persuasive because it states “MAPCs are CD44–, CD45–, HLA class I– and II–, and cKit–” derived from bone marrow (BM) (pg 1292, col. 1, 1st full 

Enablement
Claims 86-96 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for human bone marrow-derived cells that do not express GlyA or CD45 capable of becoming ectodermal and mesodermal cell types does not reasonably provide enablement for human bone marrow-derived cells that do not express GlyA or CD45 capable of becoming an endodermal cell type. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The scope of the claims, the unpredictability in the art, and the teachings in the specification are described above. 
Looking for markers specific for the endoderm: 
Example 2 (pg 74) describes differentiation conditions for making osteoblasts, cartilage, adipocytes, skeletal myocytes, smooth muscle cells, cardiac muscle cells, vascular endothelial cells, hematopoietic cells, and “stromal” cells. Pg 77, lines 11-13, teaches: “Confluent MASC cultures were treated with hepatocyte growth factor (HFG) 
Example 7 (pg 84) differentiated the telomerase+CD45-glyA- human cell derived from bone marrow using medium that “may also contain one or more of the following cytokines”: EGF, PDGF-BB, HGF, KGF to obtain epithelial cells expressing pancytokeratin, cytokeratin 18 and 19 “which would suggest that these cells are endodermal in origin (i.e. hepatic epithelium, biliary epithelium, pancreatic acinary cells, or gut epithelium).” However, pg 77, lines 11-13, teaches: “Confluent MASC cultures were treated with hepatocyte growth factor (HFG) and KGF. After 14 days, cells expressed MET (the HGF receptor), associated with hepatic epithelial cell development, cytokeratin 18 and 19” but does not teach whether these cells are mesodermal or endodermal. 
The specification fails to resolve the fact that HGF receptor (MET) is expressed on numerous cell types, e.g. epithelial cells, endothelial cells, neurons, hepatocytes, hematopoietic cells, melanocytes, and neonatal cardiomyocytes (pg 3, Tissue Distribution), that cytokeratin 18 is “often used together with keratin 8 and keratin 19 to differentiate cells of epithelial origin from hematopoietic cells in tests that enumerate circulating tumor cells in blood.” Without such discussion, the specification and the art at the time of filing do not enable obtaining cells capable of differentiating into at least one cell type of the endodermal lineage as required in claim 86 by showing HGF receptor or cytokeratin 8, 18, 19 expression on pg 39, lines 19-25; pg 77, lines 11-13; or pg 84, line 29 – pg 85, line 3, because the markers alone or together are not clear 
The art is no assistance in using bone marrow derived stem cells to make endoderm cell types. 
Given the unpredictability in the art taken with the lack of guidance in the specification, the concept of differentiating bone marrow derived human stem cells that express telomerase but not GlyA or CD45 into a cell type of the endodermal lineage in claim 86 is not enabled. 
Response to arguments
The Appeal Brief pointed to the Written Description arguments which are not persuasive for reasons set forth above. The response filed 4-5-21 stands by those arguments (pg 9). 

Claim Rejections - 35 USC § 102
Claims 86-96 stand rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Moore (6084060, effective filing date March 28, 1997).  
Moore isolated mononuclear cells from human bone marrow by ficoll gradient (col. 12, lines 25-35) and selected cells that did not express glycophorin A (col. 12, line 45) resulting in cells that do not express glyA or CD45 (line 48). 
Expression of telomerase in the CD45-glyA- cells of claim 86 is a natural phenomenon because i) pg 45, line 32, teaches: “Telomerase is present in MASC derived from people of all ages”, ii) pg 45, line 30 teaches the telomeres of MASCs do not shorten for extended periods of time, i.e. for over 4 months, and iii) the method of -glyA- human cells described by Moore inherently MUST express telomerase as required in claim 86
The telomerase+CD45-glyA- human cells derived from bone marrow described by Moore are inherently capable of becoming “at least one cell type of each of the endodermal, ectodermal, and mesodermal lineages” as required in claim 86 because they are telomerase+CD45-glyA- human cells derived from bone marrow and because they were obtained using the same method described by applicants, i.e. they were isolated from the bone marrow of humans and selected for cells that do not express glyA or CD45. 
The term “expanded” and the limitation of “having undergone at least 10-40 cell doublings in culture" in claim 86 and specified in dependent claims 87-90, 95 and 96 do not bear patentable weight because they do not alter the structure or function of the cells as compared to the mononuclear cells depleted of cells expressing GlyA and CD45 of Moore.  Moore introduced the telomerase-expressing cell into culture media and cultured them for two to four weeks (col. 12, lines 49-56) and taught culturing cells for “more than two weeks” (col. 8, line 58), which inherently results in “expanded” cells or that “undergo at least 10-40 cell doublings in culture” as required in dependent claims 87-90, 95 and 96. 
The cell is genetically modified (col. 8, line 55) which is equivalent to claim 91, specifically using an “exogenous DNA” which is a “screenable marker gene” as in claim 92. 
.  
Response to arguments
Applicants discussion of telomerase on pg 10 of the response filed 4-5-21 is noted. Applicants conclude “there is nothing on [pg 45-46] that could lead one to conclude the naturally-occurring precursor cells from which the MAPCs were derived express telomerase”. Applicants’ argument is not persuasive. The CD45-glyA- human cells derived from bone marrow described by Moore inherently express telomerase as required in claim 86 because 1) the specification teaches “Telomerase is present in MASC derived from people of all ages”, and 2) claim 95 encompasses using cells that express telomerase on day 0. Telomerase expression does not distinguish the CD45-glyA- cells claimed from naturally occurring CD45-glyA- cells that express telomerase on day 0.

The Response to Arguments in the Examiner’s Answer are reiterated here for convenience: 
Applicants’ discussion of the law on pg 50-51 is noted. 
Applicants argue the composition of Moore is not a cell culture or that the cells have undergone at least 10-40 doublings (pg 51, last full paragraph). Applicants’ arguments are not persuasive. Moore introduced the telomerase-expressing cell into culture media and cultured them for two to four weeks (col. 12, lines 49-56) and taught culturing cells for “more than two weeks” (col. 8, line 58), which inherently results in “expanded” cells or that “undergo at least 10-40 cell doublings in culture” as required in 
Applicants argue culture of the cells by Moore “most likely did not expand MAPCs”. Applicants point to Appendix V (pg 10, 15, 16, 23, 73, 74), Appendix W (Applicants’ remarks), Appendix O (Ting Dec #3 filed in 14/733514 on 6-8-15 and filed in this case on 1-15-19), Applicants’ argument is not persuasive. The starting cells of Moore are obtained from bone marrow, do not express CD45 or glyA, are put into culture for 2-4 weeks and beyond, and ergo inherently express telomerase and have the differentiation capacity claimed. 

Double Patenting
Claims 87-90 stand objected to under 37 CFR 1.75 as being a substantial duplicate of claim 86. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in 
Applicants expressly teach the “MASC phenotype remained unchanged >30 doublings” (pg 73, lines 10-25). Applicants own work acknowledges the structures and functions of MASCs were unchanged from 0 to >30 doublings, specifically after 10, 20 or 30 doublings as in claims 87-89. Accordingly, the cell culture “having undergone 10-40 cell doublings” in claim 86 has the same structure and functions as the cells that “have undergone 10[, 20, 30, or 40] cell doublings”, and the cells that “have undergone 10[, 20, 30, or 40] cell doublings” in claims 87-90 are the same as each other. The claims of 86-90 are patentably indistinguishable because there is no evidence that telomerase+CD45-glyA- cells are different from each other after 10, 20, 30, or 40 doublings. Accordingly, telomerase+CD45-glyA- cells that have undergone 10, 20, 30 or 40 doublings in claims 87-90 are structurally and functionally the same as each other and as telomerase+CD45-glyA- cells that have “undergone at least 10-40 doublings” in claim 86. 
Response to arguments
Applicants’ arguments do not address this rejection in the Appeal Brief or response filed 4-5-21. 
Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632